In two actions, inter alia, for judgments declaring that a zoning ordinance adopted by the Town Board of the Town of North Salem on March 10, 1987, is invalid, and to recover damages, the defendants in both actions appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered August 3, 1988, which denied their motion for joint trial of the two actions.
Ordered that the order is affirmed, without costs or disbursements.
Although the plaintiffs in both actions challenge the same zoning ordinance, and seek relief on similarly labeled theories, the focus of each action remains the extent to which the ordinance is invalid as applied to a particular plaintiff’s property. Further, action No. 1 is ready for trial, while disclosure in action No. 2 is in a preliminary phase. Since action No. 1 and action No. 2 are at markedly different procedural stages and since they concern different parcels of realty with different potential uses and different zoning histories, we cannot say that the Supreme Court improvidently exercised its discretion when it denied the motion for a joint trial (see, CPLR 602; see, Shackleford v Mitts, 110 AD2d 630; Steuerman v Broughton, 123 AD2d 681; cf., Mideal Homes Corp. v L & C Concrete Work, 90 AD2d 789). Lawrence, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.